                                                   Case 2:20-cv-08837-SVW-MAA Document 14 Filed 09/29/20 Page 1 of 19 Page ID #:182



                                                               1    AARON J. MOSS (SBN 190625)
                                                                    AMoss@ggfirm.com
                                                               2    JOSHUA M. GELLER (SBN 295412)
                                                                    JGeller@ggfirm.com
                                                               3    JILLIAN A. BERK (SBN 328439)
                                                                    JBerk@ggfirm.com
                                                               4    GREENBERG GLUSKER FIELDS CLAMAN &
                                                                    MACHTINGER LLP
                                                               5    2049 Century Park East, Suite 2600
                                                                    Los Angeles, California 90067
                                                               6    Telephone: 310.553.3610
                                                                    Fax: 310.553.0687
                                                               7
                                                                    Attorneys for Defendant
                                                               8    DISCOVERY COMMUNICATIONS, LLC
                                                               9
                                                                                                  UNITED STATES DISTRICT COURT
                                                               10
                                                                                                 CENTRAL DISTRICT OF CALIFORNIA
GREENBERG GLUSKER FIELDS CLAMAN




                                                               11
                                                               12
                          2049 Century Park East, Suite 2600




                                                                    JERRY A. SPOLAR, an individual;             Case No. 2:20-cv-08837-SVW-MAA
                            Los Angeles, California 90067
       & MACHTINGER LLP




                                                               13   TONNY JILL WILLIAMSON, an
                                                                    individual,                                 DISCOVERY’S OPPOSITION TO
                                                               14                                               PLAINTIFFS’ EX PARTE
                                                                                            Plaintiff,          APPLICATION FOR A
                                                               15                                               TEMPORARY RESTRAINING
                                                                    v.                                          ORDER AND ORDER TO SHOW
                                                               16                                               CAUSE RE INJUNCTION
                                                                    DISCOVERY COMMUNICATIONS,
                                                               17   LLC, a Delaware limited liability           [Declarations of Howard Swartz,
                                                                    company; UNREALISTIC IDEAS,                 Laurie Goldberg and Donna
                                                               18   LLC, a Delaware limited liability           D’Alessandro filed concurrently]
                                                                    company; PIECE OF WORK
                                                               19   PRODUCTIONS, LLC, a California
                                                                    limited liability company; ARCHIE
                                                               20   GIPS, an individual; WHITNY
                                                                    BRAUN, an individual; JAMES
                                                               21   BRAUN, an individual; and DOES 1
                                                                    through 25,
                                                               22
                                                                                            Defendants.
                                                               23
                                                               24
                                                               25
                                                               26
                                                               27
                                                               28
                                                                                                                              DISCOVERY’S OPPOSITION TO
                                                                    83891-00023/3869595.7
                                                                                                                                   EX PARTE APPLICATION
                                                   Case 2:20-cv-08837-SVW-MAA Document 14 Filed 09/29/20 Page 2 of 19 Page ID #:183



                                                               1                                            TABLE OF CONTENTS
                                                               2
                                                                                                                                                                                  Page
                                                               3    I.       INTRODUCTION ........................................................................................... 1
                                                               4    II.      RELEVANT FACTUAL BACKGROUND ................................................... 2
                                                                             A.  Unrealistic Ideas Pitches the Feature to Discovery. ............................. 2
                                                               5             B.  Plaintiffs Learn of the Feature, Wait Nine Months, And Then
                                                               6                 Assert Unmeritorious Claims for Trade Secret Misappropriation........ 4
                                                                    III.     PLAINTIFFS SEEK AN UNCONSTITUTIONAL PRIOR
                                                               7             RESTRAINT OF DISCOVERY’S SPEECH ................................................. 5
                                                               8             A.  Prior Restraints Like the Injunction Plaintiffs Seek Are
                                                                                 Extremely Disfavored. .......................................................................... 5
                                                               9             B.  Prior Restraints on a Matter of Public Interest Are Impermissible
                                                                                 Even in the Trade Secret Context. ........................................................ 7
                                                               10   IV.      PLAINTIFFS CANNOT MEET THE STANDARD FOR A
GREENBERG GLUSKER FIELDS CLAMAN




                                                               11            PRELIMINARY INJUNCTION ..................................................................... 9
                                                                             A.  Plaintiffs Cannot Show a Likelihood of Success on the Merits as
                                                               12                to Discovery. ......................................................................................... 9
                          2049 Century Park East, Suite 2600
                            Los Angeles, California 90067
       & MACHTINGER LLP




                                                               13            B.  Plaintiffs Will Not Suffer Irreparable Harm. ...................................... 10
                                                                             C.  The Balance of Hardships Favors Discovery. .................................... 12
                                                               14            D.  The Public Interest Weighs Against the Injunction. ........................... 13
                                                               15            E.  If the Court Were to Grant an Injunction, Plaintiffs Must Post a
                                                                                 Substantial Bond. ................................................................................ 14
                                                               16   V.       CONCLUSION ............................................................................................. 15
                                                               17
                                                               18
                                                               19
                                                               20
                                                               21
                                                               22
                                                               23
                                                               24
                                                               25
                                                               26
                                                               27
                                                               28
                                                                                                                                                      DISCOVERY’S OPPOSITION TO
                                                                    83891-00023/3869595.7                                      i
                                                                                                                                                           EX PARTE APPLICATION
                                                   Case 2:20-cv-08837-SVW-MAA Document 14 Filed 09/29/20 Page 3 of 19 Page ID #:184



                                                               1                                         TABLE OF AUTHORITIES
                                                               2
                                                                                                                                                                                  Page
                                                               3    CASES
                                                               4    Alexander v. United States,
                                                                       509 U.S. 544 (1993) .............................................................................................. 5
                                                               5
                                                                    Bantam Books, Inc. v. Sullivan,
                                                               6      372 U.S. 58 (1963) ................................................................................................ 5
                                                               7    Bombardier Inc. v. Mitsubishi Aircraft Corp.,
                                                                      383 F. Supp. 3d 1169 (W.D. Wash. 2019) ............................................................ 9
                                                               8
                                                                    Calence, LLC v. Dimension Data Holdings, PLC,
                                                               9      222 F. App’x 563 (9th Cir. 2007) ........................................................................ 11
                                                               10   CBS, Inc. v. Davis,
                                                                      510 U.S. 1315 (1994) ........................................................................................ 5, 7
GREENBERG GLUSKER FIELDS CLAMAN




                                                               11
                                                                    Citibank, N.A. v. Citytrust,
                                                               12      756 F.2d 273 (2d Cir. 1985) ................................................................................ 10
                          2049 Century Park East, Suite 2600
                            Los Angeles, California 90067
       & MACHTINGER LLP




                                                               13   Cuviello v. City of Vallejo,
                                                                      944 F.3d 816 (9th Cir. 2019) ................................................................................. 5
                                                               14
                                                                    Elrod v. Burns,
                                                               15      427 U.S. 347 (1976) .............................................................................................. 2
                                                               16   Ford Motor Co. v. Lane,
                                                                      67 F. Supp. 2d 745 (E.D. Mich. 1999) .................................................................. 8
                                                               17
                                                                    Frank’s GMC Truck Ctr., Inc. v. Gen. Motors Corp.,
                                                               18      847 F.2d 100 (3d Cir. 1988) ................................................................................ 14
                                                               19   Garcia v. Google, Inc.,
                                                                      786 F.3d 733 (9th Cir. 2015) ............................................................................... 10
                                                               20
                                                                    Klein v. City of San Clemente,
                                                               21      584 F.3d 1196 (9th Cir. 2009) ............................................................................. 13
                                                               22   Melendres v. Arpaio,
                                                                      695 F.3d 990 (9th Cir. 2012) ............................................................................... 13
                                                               23
                                                                    Miami Herald Publ’g Co. v. Tornillo,
                                                               24     418 U.S. 241 (1974) (White, J., concurring) ......................................................... 5
                                                               25   Nano-Second Tech. Co. v. Dynaflex Int’l,
                                                                      2011 WL 4502025 (C.D. Cal. Sept. 28, 2011) .................................................... 11
                                                               26
                                                                    National Abortion Federation v. Center for Medical Progress,
                                                               27     2016 WL 454082 (N.D. Cal. Feb. 5, 2016) ........................................................... 7
                                                               28
                                                                                                                                                      DISCOVERY’S OPPOSITION TO
                                                                    83891-00023/3869595.7                                     ii
                                                                                                                                                           EX PARTE APPLICATION
                                                   Case 2:20-cv-08837-SVW-MAA Document 14 Filed 09/29/20 Page 4 of 19 Page ID #:185



                                                               1                                         TABLE OF AUTHORITIES
                                                               2                                               (continued)
                                                                                                                                                                       Page
                                                               3    Navigation Holdings, LLC v. Molavi,
                                                                      445 F. Supp. 3d 69 (N.D. Cal. 2020)..................................................................... 9
                                                               4
                                                                    Near v. Minnesota,
                                                               5      283 U.S. 697 (1931) .............................................................................................. 5
                                                               6    Nebraska Press Ass’n v. Stuart,
                                                                      427 U.S. 539 (1976) .......................................................................................... 1, 5
                                                               7
                                                                    New York Times Co. v. United States,
                                                               8      403 U.S. 713 (1971) .......................................................................................... 5, 6
                                                               9    New.Net, Inc. v. Lavasoft,
                                                                      356 F. Supp. 2d 1071 (C.D. Cal. 2003) ............................................................. 6, 8
                                                               10
                                                                    Oakland Tribune, Inc. v. Chronicle Publ’g Co.,
GREENBERG GLUSKER FIELDS CLAMAN




                                                               11     762 F.2d 1374 (9th Cir. 1985) ............................................................................. 10
                                                               12   Playmakers LLC v. ESPN, Inc.,
                          2049 Century Park East, Suite 2600




                                                                       376 F.3d 894 (9th Cir. 2004) ............................................................................... 13
                            Los Angeles, California 90067
       & MACHTINGER LLP




                                                               13
                                                                    Procter & Gamble Co. v. Bankers Trust Co.,
                                                               14      78 F.3d 219 (6th Cir. 1996) ................................................................................... 8
                                                               15   Puma SE v. Forever 21, Inc.,
                                                                      2017 WL 4771003 (C.D. Cal. June 2, 2017)....................................................... 11
                                                               16
                                                                    Religious Technology Center v. Lerma,
                                                               17      897 F. Supp. 260 (E.D. Va. 1995) ......................................................................... 6
                                                               18   San Antonio Cmty. Hosp. v. S. California Dist. Council of Carpenters,
                                                                       125 F.3d 1230 (9th Cir. 1997) ............................................................................... 6
                                                               19
                                                                    TDBBS LLC v. Ethical Prod. Inc.,
                                                               20     2019 WL 979944 (D. Ariz. Feb. 28, 2019) ......................................................... 11
                                                               21   Wreal, LLC v. Amazon.com, Inc.,
                                                                      840 F.3d 1244 (11th Cir. 2016) ........................................................................... 10
                                                               22
                                                                    STATUTES
                                                               23
                                                                    Defend Trade Secrets Act, 18 U.S.C. § 1836 ............................................................. 9
                                                               24
                                                                    Federal Rule of Civil Procedure 65(c) ...................................................................... 14
                                                               25
                                                               26
                                                               27
                                                               28
                                                                                                                                                      DISCOVERY’S OPPOSITION TO
                                                                    83891-00023/3869595.7                                    iii
                                                                                                                                                           EX PARTE APPLICATION
                                                   Case 2:20-cv-08837-SVW-MAA Document 14 Filed 09/29/20 Page 5 of 19 Page ID #:186



                                                               1                       MEMORANDUM OF POINTS AND AUTHORITIES
                                                               2    I.       INTRODUCTION
                                                               3             Plaintiffs’ ex parte application for temporary restraining order (“TRO”) seeks
                                                               4    a prior restraint to prevent defendant Discovery Communications, LLC
                                                               5    (“Discovery”) from airing a television documentary about the last known
                                                               6    photograph of Abraham Lincoln. The program is scheduled to premiere on Sunday
                                                               7    October 4, 2020—only five days from today. 1
                                                               8             Prior restraints are the “most serious and the least tolerable infringement on
                                                               9    First Amendment rights.” Nebraska Press Ass’n v. Stuart, 427 U.S. 539, 559
                                                               10   (1976). They have been uniformly rejected by the Supreme Court, even in cases
GREENBERG GLUSKER FIELDS CLAMAN




                                                               11   involving national security and in cases in which the information to be published
                                                               12   has been obtained illegally. Plaintiffs Jerry Spolar and Tonny Williamson
                          2049 Century Park East, Suite 2600
                            Los Angeles, California 90067
       & MACHTINGER LLP




                                                               13   (“Plaintiffs”) seek this presumptively unconstitutional remedy against Discovery in
                                                               14   order to enforce a non-disclosure agreement to which Discovery is not even a party.
                                                               15   Discovery has no relationship with Plaintiffs, contractual or otherwise, and
                                                               16   Plaintiffs have presented no evidence that Discovery obtained any information
                                                               17   constituting Plaintiffs’ purported “trade secrets,” let alone that Discovery
                                                               18   knowingly obtained such information through improper means.
                                                               19            Plaintiffs do not cite a single case in which a prior restraint has been granted
                                                               20   under these circumstances. To the contrary, courts have routinely denied as
                                                               21   unconstitutional injunctions against publishers who have received information from
                                                               22   a source in alleged violation of that party’s confidentiality agreement. Plaintiffs’
                                                               23
                                                               24   1
                                                                      Discovery first learned of Plaintiffs’ TRO application and supporting papers after
                                                                    5 p.m. Pacific time on September 28, 2020, when Plaintiffs emailed a courtesy copy
                                                               25   of their papers to Discovery’s corporate counsel and notified Discovery that,
                                                                    pursuant to this Court’s Standing Order, opposing papers must be filed “not later
                                                               26   than 3:00 p.m. on the first business day succeeding the day the ex parte was
                                                                    served.” Dkt. 9. While the Court later issued an order giving Discovery until
                                                               27   September 30 to file its opposition (Dkt. 13), Discovery is nevertheless still filing
                                                                    these papers on September 29 in light of the short time period until its program is
                                                               28   scheduled to air and the critical constitutional issues involved.
                                                                                                                                   DISCOVERY’S OPPOSITION TO
                                                                    83891-00023/3869595.7                        1
                                                                                                                                        EX PARTE APPLICATION
                                                   Case 2:20-cv-08837-SVW-MAA Document 14 Filed 09/29/20 Page 6 of 19 Page ID #:187



                                                               1    mere act of denominating such information as “trade secrets” does not constitute
                                                               2    grounds for issuing a prior restraint.
                                                               3             Moreover, Plaintiffs do not even attempt to show that any harm they will
                                                               4    allegedly suffer as a result of Discovery’s broadcast is not compensable in damages.
                                                               5    Plaintiffs assert amorphous harm based on a lack of “credit” and to protect the
                                                               6    value of a potential “competing documentary” about the same subject matter as
                                                               7    Discovery’s. See TRO, Dkt. No. 8 at *15:11–15 (alleging that defendants “created a
                                                               8    historically and factually inaccurate documentary and wrongly eliminated
                                                               9    Plaintiff’s ability to effect and control the story”). These alleged harms, if proven,
                                                               10   are easily remedied through monetary damages or, better yet, through the
GREENBERG GLUSKER FIELDS CLAMAN




                                                               11   publication of Plaintiffs’ own program which, tellingly, they have never produced
                                                               12   despite allegedly studying the Lincoln photo for over two decades.
                          2049 Century Park East, Suite 2600
                            Los Angeles, California 90067
       & MACHTINGER LLP




                                                               13            By contrast, any injunction preventing the release of the documentary, no
                                                               14   matter how short, would irreparably harm Discovery by infringing its First
                                                               15   Amendment rights. “The loss of First Amendment freedoms, for even minimal
                                                               16   periods of time, unquestionably constitutes irreparable injury for purposes of the
                                                               17   issuance of a preliminary injunction.” Elrod v. Burns, 427 U.S. 347, 373 (1976).
                                                               18   Here, Plaintiffs seek to enjoin Discovery “pending the resolution of the action”
                                                               19   from “[b]roadcasting in any medium any documentary productions” about the
                                                               20   Lincoln photo at issue. If Discovery were required to remove its previously
                                                               21   scheduled and heavily advertised primetime programming, it will not only lose
                                                               22   revenue, but its audience will be deprived of access to a documentary that is
                                                               23   undoubtedly in the public interest.
                                                               24   II.      RELEVANT FACTUAL BACKGROUND
                                                               25            A.        Unrealistic Ideas Pitches the Feature to Discovery.
                                                               26            In the summer of 2019, the production company Unrealistic Ideas, LLC
                                                               27   (“Unrealistic”) pitched a feature-length documentary to Discovery concerning an
                                                               28   ambrotype photograph of President Abraham Lincoln, believed to be the last ever
                                                                                                                                     DISCOVERY’S OPPOSITION TO
                                                                    83891-00023/3869595.7                           2
                                                                                                                                          EX PARTE APPLICATION
                                                   Case 2:20-cv-08837-SVW-MAA Document 14 Filed 09/29/20 Page 7 of 19 Page ID #:188



                                                               1    photograph taken of him. At various pitch meetings in this time period,
                                                               2    representatives of Unrealistic informed Discovery’s Senior Vice-President of
                                                               3    Production & Development for Documentaries & Specials, Howard Swartz, about
                                                               4    the efforts that Unrealistic had undertaken to independently investigate and
                                                               5    authenticate the photograph and to determine whether it was taken before or after
                                                               6    Lincoln’s death. These efforts included work by Whitny Braun, a researcher and
                                                               7    authenticator who specializes in investigating items of historical significance.
                                                               8    Declaration of Howard Swartz (“Swartz Decl.”), ¶¶2–3.
                                                               9             In light of the historical and public significance of the photograph, Discovery
                                                               10   entered into a deal with Unrealistic to develop and distribute a documentary feature,
GREENBERG GLUSKER FIELDS CLAMAN




                                                               11   to be aired under the title Undiscovered: The Lost Lincoln (the “Feature”). Swartz
                                                               12   Decl., ¶4. At the time Discovery entered into that deal, Discovery was not aware of
                          2049 Century Park East, Suite 2600
                            Los Angeles, California 90067
       & MACHTINGER LLP




                                                               13   any claims of competing ownership in any intellectual property or source material
                                                               14   associated with the Feature. 2 Discovery was informed and understood that the
                                                               15   information contained in the Feature had been independently developed and vetted
                                                               16   by Unrealistic. Indeed, Unrealistic represented and warranted that it had all rights
                                                               17   in and to the Feature, and that production and distribution of the Feature would not
                                                               18   violate any third party’s rights (including confidentiality rights). Swartz Decl., ¶5.
                                                               19            After Discovery entered into its deal in late summer 2019, Unrealistic
                                                               20   proceeded to produce the Feature. The Feature is set to air on October 4, 2020 on
                                                               21   the Discovery Channel’s Sunday evening primetime slot. The Feature is designed
                                                               22   to be the first in an anthology series of various investigative documentaries of
                                                               23   historical significance produced under Discovery’s new Undiscovered banner.
                                                               24   Swartz Decl., ¶7.
                                                               25
                                                               26   2
                                                                      While Plaintiffs claim in their TRO application that the “Lincoln Ambrotype is
                                                                    owned by Plaintiffs” (TRO, Dkt. 8 at *12 n.1), materials produced in connection
                                                               27   with their application indicate that ownership of the physical photograph is
                                                                    apparently the subject of litigation in Illinois. Dkt. 8-2 (attaching deposition
                                                               28   transcript excerpts from Davis v. Spolar, No. 19-CH-6).
                                                                                                                                  DISCOVERY’S OPPOSITION TO
                                                                    83891-00023/3869595.7                       3
                                                                                                                                       EX PARTE APPLICATION
                                                   Case 2:20-cv-08837-SVW-MAA Document 14 Filed 09/29/20 Page 8 of 19 Page ID #:189



                                                               1             B.        Plaintiffs Learn of the Feature, Wait Nine Months, And Then Assert
                                                               2                       Unmeritorious Claims for Trade Secret Misappropriation.
                                                               3             On January 21, 2020, Plaintiffs sent a demand letter to W. Braun and
                                                               4    provided a courtesy copy to Discovery. In that letter, Plaintiffs asserted that W.
                                                               5    Braun was subject to a non-disclosure agreement that restricted the use of “all non-
                                                               6    public, proprietary or confidential information relating to [the Ambrotype].”
                                                               7    Compl., Ex. B. Plaintiffs also stated: “We have learned through sworn testimony
                                                               8    that [Plaintiffs’] Confidential Information has been disclosed for purposes of
                                                               9    filming a production that we understand is to be aired on the Discovery Channel.”
                                                               10   Id.
GREENBERG GLUSKER FIELDS CLAMAN




                                                               11            Despite Plaintiffs’ claims, Discovery understood and believed (based both on
                                                               12   its many conversations with Unrealistic’s representatives and the representations
                          2049 Century Park East, Suite 2600
                            Los Angeles, California 90067
       & MACHTINGER LLP




                                                               13   and warranties included in their contractual agreement) that nothing in the Feature
                                                               14   infringed on any of Plaintiffs’ rights or used Plaintiffs’ confidential information.
                                                               15   Swartz Decl., ¶5. Discovery is not a party to any non-disclosure or other
                                                               16   confidentiality agreement with Plaintiffs. Swartz Decl., ¶6. Moreover, Plaintiffs
                                                               17   did not assert any claims against Discovery in that January 21, 2020 demand letter.
                                                               18            Several months later, on April 3, 2020, Plaintiffs (through their attorney)
                                                               19   reached out to a Discovery employee by email. In that email, Plaintiffs reiterated
                                                               20   that they had once again “learned” of “a production regarding the ambrotype” that
                                                               21   was “set to air on the Discovery Channel.” Compl., Ex. C. Again, Plaintiffs did
                                                               22   not assert any claims against Discovery. Id.
                                                               23            Suddenly, after months of silence, Plaintiffs filed the instant suit on
                                                               24   September 25, 2020. On September 28, 2020, six days before the Feature is
                                                               25   scheduled to air on the Discovery Channel, Plaintiffs filed their ex parte application
                                                               26   for a temporary restraining order to halt the release of the Feature.
                                                               27
                                                               28
                                                                                                                                    DISCOVERY’S OPPOSITION TO
                                                                    83891-00023/3869595.7                         4
                                                                                                                                         EX PARTE APPLICATION
                                                   Case 2:20-cv-08837-SVW-MAA Document 14 Filed 09/29/20 Page 9 of 19 Page ID #:190



                                                               1    III.     PLAINTIFFS SEEK AN UNCONSTITUTIONAL PRIOR RESTRAINT
                                                               2             OF DISCOVERY’S SPEECH
                                                               3             A.        Prior Restraints Like the Injunction Plaintiffs Seek Are Extremely
                                                               4                       Disfavored.
                                                               5             The relief requested by Plaintiffs is among the most extraordinary and most
                                                               6    disfavored remedies under the law—a prior restraint of speech on a matter of public
                                                               7    interest. See Nebraska Press, 427 U.S. at 559, 562; Alexander v. United States, 509
                                                               8    U.S. 544, 549 (1993) (“Temporary restraining orders and permanent injunctions—
                                                               9    i.e., court orders that actually forbid speech activities—are classic examples of prior
                                                               10   restraints.”). Plaintiffs’ eleventh-hour attempt to stop the broadcast of Discovery’s
GREENBERG GLUSKER FIELDS CLAMAN




                                                               11   documentary must be rejected as an impermissible prior restraint.
                                                               12            A prior restraint on speech is universally recognized to be “the most serious
                          2049 Century Park East, Suite 2600
                            Los Angeles, California 90067
       & MACHTINGER LLP




                                                               13   and the least tolerable infringement on First Amendment rights.” Cuviello v. City of
                                                               14   Vallejo, 944 F.3d 816, 831 (9th Cir. 2019) (quoting Nebraska Press Ass’n v. Stuart,
                                                               15   427 U.S. at 559). In fact, a “chief purpose of [the First Amendment’s] guaranty [is]
                                                               16   to prevent previous restraints on publication.” Near v. Minnesota, 283 U.S. 697,
                                                               17   713 (1931). As a result, every request for a prior restraint must be examined with
                                                               18   “a heavy presumption against its constitutional validity.” Bantam Books, Inc. v.
                                                               19   Sullivan, 372 U.S. 58, 70 (1963); see also New York Times Co. v. United States,
                                                               20   403 U.S. 713, 714 (1971) (same). Plaintiffs have not come close to overcoming the
                                                               21   “virtually insurmountable barrier” against the issuance of the sort of prior restraint
                                                               22   they now seek. Miami Herald Publ’g Co. v. Tornillo, 418 U.S. 241, 259 (1974)
                                                               23   (White, J., concurring).
                                                               24            The Supreme Court’s precedent on prior restraint is ironclad. The Court has
                                                               25   held that prior restraints on publication are unconstitutional even when the
                                                               26   publication threatens urgent national security interests. CBS, Inc. v. Davis, 510
                                                               27   U.S. 1315, 1317 (1994) (citing New York Times, 403 U.S. at 714). In the famous
                                                               28   Pentagon Papers case, the Supreme Court established that a plaintiff must make an
                                                                                                                                    DISCOVERY’S OPPOSITION TO
                                                                    83891-00023/3869595.7                          5
                                                                                                                                         EX PARTE APPLICATION
                                              Case 2:20-cv-08837-SVW-MAA Document 14 Filed 09/29/20 Page 10 of 19 Page ID #:191



                                                               1    extraordinary showing of harm in order to obtain a court order that stops the news
                                                               2    media from publishing information on a matter of public concern. The United
                                                               3    States government had sought an injunction to prevent the New York Times and
                                                               4    Washington Post from publishing information from a classified study on the
                                                               5    Vietnam War. Though the materials “pose[d] substantial dangers to national
                                                               6    interests,” the court was unwilling to stop the newspapers from printing them. New
                                                               7    York Times, 403 U.S. at 733 (White, J., concurring). As one district court found in
                                                               8    Religious Technology Center v. Lerma, 897 F. Supp. 260, 262–63 (E.D. Va. 1995):
                                                               9    “If a threat to national security was insufficient to warrant a prior restraint . . . the
                                                               10   threat to plaintiff’s . . . trade secrets is woefully inadequate.”
GREENBERG GLUSKER FIELDS CLAMAN




                                                               11            More than woefully inadequate, Plaintiffs’ purported justification for the
                                                               12   prior restraint they seek is patently frivolous. Plaintiffs fear that Discovery’s
                          2049 Century Park East, Suite 2600
                            Los Angeles, California 90067
       & MACHTINGER LLP




                                                               13   “competing documentary” will “impair[] or destroy[] Plaintiffs’ first-to-market
                                                               14   advantage” and prevent Plaintiffs from someday developing and releasing their own
                                                               15   documentary. Dkt. No. 8 at *26. If a prior restraint will not issue in the face of a
                                                               16   national security threat, it certainly should not issue to protect Plaintiffs’
                                                               17   hypothetical right to someday make a documentary about a photograph of President
                                                               18   Lincoln.
                                                               19            Plaintiffs’ sole citation 3 to the contrary is to an unpublished decision from the
                                                               20   Northern District of California that bears no factual resemblance to this case. In
                                                               21   that case, the court granted a TRO against a defendant who signed and breached a
                                                               22
                                                               23   3
                                                                      Plaintiffs also cite a Ninth Circuit decision for the proposition that an injunction
                                                                    may issue against a statement of fact that is “so misleading that it falls beyond the
                                                               24   First Amendment’s protections.” San Antonio Cmty. Hosp. v. S. California Dist.
                                                                    Council of Carpenters, 125 F.3d 1230, 1237 (9th Cir. 1997); but see New.Net, Inc.
                                                               25   v. Lavasoft, 356 F. Supp. 2d 1071, 1083 (C.D. Cal. 2003) (“[A]llegations of falsity
                                                                    are insufficient to warrant prior restraint.”). Plaintiffs do not elaborate on the
                                                               26   purported relevance of that citation. In any event, Discovery’s documentary
                                                                    Feature is plainly an expressive work protected by the First Amendment and
                                                               27   Plaintiffs do not contend otherwise.
                                                               28
                                                                                                                                    DISCOVERY’S OPPOSITION TO
                                                                    83891-00023/3869595.7                         6
                                                                                                                                         EX PARTE APPLICATION
                                              Case 2:20-cv-08837-SVW-MAA Document 14 Filed 09/29/20 Page 11 of 19 Page ID #:192



                                                               1    confidentiality agreement to prevent the dissemination of information stolen from
                                                               2    an association of abortion providers, on the grounds that such dissemination would
                                                               3    lead to acts or threats of violence against those providers. National Abortion
                                                               4    Federation v. Center for Medical Progress, 2016 WL 454082, *2 (N.D. Cal. Feb. 5,
                                                               5    2016).
                                                               6             Aside from the obvious and significant distinction that that case involved an
                                                               7    actual threat of violence if the disclosure went forward (rather than a simply
                                                               8    commercial dispute, as here), the key difference is that there, the defendant had
                                                               9    entered into a contract with the plaintiff agreeing to injunctive relief to prevent any
                                                               10   disclosure of confidential information. Here, Discovery did not enter into any
GREENBERG GLUSKER FIELDS CLAMAN




                                                               11   non-disclosure or other confidentiality agreement with Plaintiffs. See, e.g.,
                                                               12   Compl. at ¶¶71–78 (asserting claims for breach of contract as to all Defendants
                          2049 Century Park East, Suite 2600
                            Los Angeles, California 90067
       & MACHTINGER LLP




                                                               13   except Discovery); Swartz Decl., ¶6. Plaintiffs avoid admitting that fact outright in
                                                               14   their ex parte application, vaguely referring to “several of the Defendants” as
                                                               15   having entered into non-disclosure agreements when what they really mean is
                                                               16   “several Defendants, but not Discovery.” Dkt. No. 8 at *30. Discovery did not
                                                               17   contractually agree to any restraint on its speech, and this Court should not order
                                                               18   any. The request for a temporary restraining order should be rejected on this basis
                                                               19   alone.
                                                               20            B.        Prior Restraints on a Matter of Public Interest Are Impermissible Even
                                                               21                      in the Trade Secret Context.
                                                               22            The “virtually insurmountable barrier” to a Court issuing a prior restraint
                                                               23   holds even with respect to the trade secret claims that Plaintiffs allege here. In
                                                               24   CBS, Inc. v Davis, the Supreme Court overturned a preliminary injunction issued
                                                               25   under the South Dakota Uniform Trade Secrets Act against the broadcasting of a
                                                               26   news report that would reveal “confidential and proprietary practices and
                                                               27   processes.” 510 U.S. at 1316. The fact that the injunction in Davis involved trade
                                                               28   secrets did not make the Supreme Court’s prior restraint precedent any less relevant
                                                                                                                                    DISCOVERY’S OPPOSITION TO
                                                                    83891-00023/3869595.7                             7
                                                                                                                                         EX PARTE APPLICATION
                                              Case 2:20-cv-08837-SVW-MAA Document 14 Filed 09/29/20 Page 12 of 19 Page ID #:193



                                                               1    to the Court’s decision.
                                                               2             Other federal courts have consistently applied the same standard. See, e.g.,
                                                               3    Ford Motor Co. v. Lane, 67 F. Supp. 2d 745, 750 (E.D. Mich. 1999) (finding that
                                                               4    although plaintiff had presented evidence of a violation of the Michigan Uniform
                                                               5    Trade Secrets Act, “the Act’s authorization of an injunction violates the prior
                                                               6    restraint doctrine and the First Amendment”); Procter & Gamble Co. v. Bankers
                                                               7    Trust Co., 78 F.3d 219, 225 (6th Cir. 1996) (refusing to enjoin publication of trade
                                                               8    secrets improperly obtained in violation of a protective order, noting, “[t]he private
                                                               9    litigants’ interest in protecting their vanity or their commercial self-interest simply
                                                               10   does not qualify as grounds for imposing a prior restraint.”).
GREENBERG GLUSKER FIELDS CLAMAN




                                                               11            Importantly, this is not merely a private dispute between competitors over the
                                                               12   disclosure of trade secrets. Discovery is a major media network set to publish a
                          2049 Century Park East, Suite 2600
                            Los Angeles, California 90067
       & MACHTINGER LLP




                                                               13   historically significant documentary. Discovery has no contractual or other
                                                               14   confidential relationship with Plaintiffs. The documentary has received and will
                                                               15   continue to receive major news coverage for what it uncovers about President
                                                               16   Lincoln and his final hours. There can be little doubt that the public has a keen
                                                               17   interest in a documentary about one of this nation’s most significant historical
                                                               18   moments (the assassination of President Lincoln) and the discovery of an historic
                                                               19   artifact from that moment. While even prior restraints of purely private speech are
                                                               20   still disfavored, there can be little doubt that a prior restraint in a matter of public
                                                               21   interest is virtually never permitted. See, e.g., New.Net, Inc. v. Lavasoft, 356 F.
                                                               22   Supp. 2d 1071, 1088 (C.D. Cal. 2003) (denying injunction as prior restraint and
                                                               23   noting that “speech on public issues occupies the highest rung of the hierarchy of
                                                               24   First Amendment values, and is entitled to special protection”) (quoting Dun &
                                                               25   Bradstreet, Inc. v. Greenmoss Builders, Inc., 472 U.S. 749, 759 (1985)).
                                                               26
                                                               27
                                                               28
                                                                                                                                   DISCOVERY’S OPPOSITION TO
                                                                    83891-00023/3869595.7                        8
                                                                                                                                        EX PARTE APPLICATION
                                              Case 2:20-cv-08837-SVW-MAA Document 14 Filed 09/29/20 Page 13 of 19 Page ID #:194



                                                               1    IV.      PLAINTIFFS CANNOT MEET THE STANDARD FOR A
                                                               2             PRELIMINARY INJUNCTION
                                                               3             Even if Plaintiffs were not seeking an unconstitutional prior restraint on
                                                               4    speech (which they are), they still fail to establish the elements necessary for
                                                               5    issuance of a preliminary injunction. Plaintiffs have made no attempt to show a
                                                               6    likelihood of success on the merits as to Discovery (the target of the injunction).
                                                               7    Plaintiffs cannot claim any irreparable injury, particularly when they slept on their
                                                               8    rights for nearly nine months after learning of the upcoming documentary. The
                                                               9    balance of hardships tilts sharply in favor of Discovery, which has invested
                                                               10   substantial time and money in preparing for the debut of the Feature. Finally, the
GREENBERG GLUSKER FIELDS CLAMAN




                                                               11   public interest strongly weighs against issuance of an injunction that will impair
                                                               12   Discovery’s First Amendment rights.
                          2049 Century Park East, Suite 2600
                            Los Angeles, California 90067
       & MACHTINGER LLP




                                                               13            A.        Plaintiffs Cannot Show a Likelihood of Success on the Merits as to
                                                               14                      Discovery.
                                                               15            Plaintiffs’ entire argument on the merits is based on a misleading conflation
                                                               16   of Discovery with the other Defendants. Whether or not Plaintiffs have stated valid
                                                               17   claims for trade secret misappropriation or breach of contract as to the other
                                                               18   Defendants is irrelevant to the instant motion, which is directed solely at Discovery.
                                                               19   As to Discovery, Plaintiffs’ allegations of wrongdoing are all but nonexistent.
                                                               20            In their application, Plaintiffs merely argue that Discovery “is aware that the
                                                               21   documentary inappropriately contains trade secret information,” and that that
                                                               22   knowledge gives rise to liability under the Defend Trade Secrets Act, 18 U.S.C.
                                                               23   § 1836. Dkt. No. 8 at *21–22. Plaintiffs cite demand letters sent in January and
                                                               24   April 2020 as supposed evidence that Discovery was put on notice of the
                                                               25   misappropriation. But those letters do not identify with any specificity a single
                                                               26   “trade secret” purportedly misappropriated or incorporated into the Feature. It is
                                                               27   impossible that such vague and speculative letters could have put Discovery on
                                                               28   notice of anything. See, e.g., Navigation Holdings, LLC v. Molavi, 445 F. Supp. 3d
                                                                                                                                    DISCOVERY’S OPPOSITION TO
                                                                    83891-00023/3869595.7                          9
                                                                                                                                         EX PARTE APPLICATION
                                              Case 2:20-cv-08837-SVW-MAA Document 14 Filed 09/29/20 Page 14 of 19 Page ID #:195



                                                               1    69, 79 (N.D. Cal. 2020) (finding that plaintiffs failed to state a trade secret
                                                               2    misappropriation claim where complaint made “conclusory assertion . . . devoid of
                                                               3    any factual substantiation of Defendants’ knowledge”); Bombardier Inc. v.
                                                               4    Mitsubishi Aircraft Corp., 383 F. Supp. 3d 1169, 1182 (W.D. Wash. 2019) (the fact
                                                               5    that a company hired a competitor’s employee who may have been in possession of
                                                               6    trade secrets “does not meet the knowledge requirement for trade secret
                                                               7    misappropriation”).
                                                               8             Plaintiffs have not alleged (much less substantiated) a plausible claim against
                                                               9    Discovery, and so no temporary injunction should issue.
                                                               10            B.        Plaintiffs Will Not Suffer Irreparable Harm.
GREENBERG GLUSKER FIELDS CLAMAN




                                                               11            Plaintiffs cannot show “irreparable harm” after waiting to sue for almost nine
                                                               12   months. On January 21, 2020, Plaintiffs stated:
                          2049 Century Park East, Suite 2600
                            Los Angeles, California 90067
       & MACHTINGER LLP




                                                               13            We have learned through sworn testimony that [Plaintiffs’]
                                                                             Confidential Information has been disclosed for purposes of filming a
                                                               14            production that we understand is to be aired on the Discovery Channel.
                                                                             The disclosure of this Confidential Information is a direct violation of
                                                               15            the NDA and subjects the disclosing parties to possible damages and
                                                                             injunctions.
                                                               16
                                                               17   Compl., Ex. B.
                                                               18            This is an unambiguous and unequivocal statement that Plaintiffs knew the
                                                               19   factual basis for the instant injunction in January of this year. Such delay precludes
                                                               20   any finding of irreparable harm. Garcia v. Google, Inc., 786 F.3d 733, 746 (9th Cir.
                                                               21   2015) (no irreparable harm where plaintiff waited several months after learning of
                                                               22   claim); Oakland Tribune, Inc. v. Chronicle Publ’g Co., 762 F.2d 1374, 1377 (9th
                                                               23   Cir. 1985) (“Plaintiff’s long delay before seeking a preliminary injunction implies a
                                                               24   lack of urgency and irreparable harm.”); see also Wreal, LLC v. Amazon.com, Inc.,
                                                               25   840 F.3d 1244, 1248 (11th Cir. 2016) (no irreparable harm in case of five-month
                                                               26   delay in seeking relief); Citibank, N.A. v. Citytrust, 756 F.2d 273, 276–77 (2d Cir.
                                                               27   1985) (same for a nine-month delay).
                                                               28            Plaintiffs’ unexplained delay in seeking relief speaks to the nature of their
                                                                                                                                      DISCOVERY’S OPPOSITION TO
                                                                    83891-00023/3869595.7                          10
                                                                                                                                           EX PARTE APPLICATION
                                              Case 2:20-cv-08837-SVW-MAA Document 14 Filed 09/29/20 Page 15 of 19 Page ID #:196



                                                               1    supposed “harm,” which is not “irreparable” or unquantifiable in the slightest. This
                                                               2    is not a case in which Plaintiffs fear disclosure of their trade secrets to competitors
                                                               3    who may steal their customers or gain a competitive advantage. In fact, Plaintiffs
                                                               4    apparently believed that the non-Discovery defendants were misappropriating their
                                                               5    trade secrets since as early as February 2018, and yet Plaintiffs never filed suit.
                                                               6    Compl. at ¶ 38 (alleging that Defendant W. Braun “misappropriated” confidential
                                                               7    information after one of her first meetings with Plaintiff Williamson). It was only
                                                               8    after Discovery announced the specific date when its documentary would air that
                                                               9    Plaintiffs sprang into action.
                                                               10            This is because the real injury Plaintiffs allege is that, if Discovery’s
GREENBERG GLUSKER FIELDS CLAMAN




                                                               11   documentary airs, Plaintiffs will be unable to profit from a “competing
                                                               12   documentary” (Dkt. No. 8 at *25:7) and to share the results of their investigation
                          2049 Century Park East, Suite 2600
                            Los Angeles, California 90067
       & MACHTINGER LLP




                                                               13   “in a way they were able to control” (Id. at *13:14). But diminution in the “market
                                                               14   value of Plaintiffs’ competing documentary” is a harm that is completely
                                                               15   compensable through monetary damages. See, e.g., Puma SE v. Forever 21, Inc.,
                                                               16   2017 WL 4771003, at *3 (C.D. Cal. June 2, 2017) (loss of market share can be
                                                               17   “compensated with money damages”); Nano-Second Tech. Co. v. Dynaflex Int’l,
                                                               18   2011 WL 4502025, at *4 (C.D. Cal. Sept. 28, 2011) (“Plaintiff has not proffered
                                                               19   any evidence to show how future loss of revenue and market share cannot be
                                                               20   compensated with money damages.”). “[T]o demonstrate irreparable harm, [a
                                                               21   plaintiff] must do more than simply assert a theft of trade secrets—it must point to
                                                               22   something specific about [defendant’s] misconduct that is generating a type
                                                               23   of harm that can’t be measured or compensated via money damages.” TDBBS LLC
                                                               24   v. Ethical Prod. Inc., 2019 WL 979944, at *4 (D. Ariz. Feb. 28, 2019); accord
                                                               25   Calence, LLC v. Dimension Data Holdings, PLC, 222 F. App’x 563, 566 (9th Cir.
                                                               26   2007) (no presumption of irreparable harm in trade secret misappropriation cases).
                                                               27            Plaintiffs merely assert, without evidence or explanation, that the supposed
                                                               28   loss of their ability to make a competing documentary feature is not compensable
                                                                                                                                    DISCOVERY’S OPPOSITION TO
                                                                    83891-00023/3869595.7                         11
                                                                                                                                         EX PARTE APPLICATION
                                              Case 2:20-cv-08837-SVW-MAA Document 14 Filed 09/29/20 Page 16 of 19 Page ID #:197



                                                               1    through monetary damages. That allegation is insufficient to establish irreparable
                                                               2    harm and therefore cannot warrant an injunction. 4
                                                               3             C.        The Balance of Hardships Favors Discovery.
                                                               4             The injunction sought by Plaintiffs would cause a profound and immediate
                                                               5    injury to Discovery that far outweighs any benefit to Plaintiffs. As a consequence
                                                               6    of Plaintiffs waiting until the last minute to bring this ex parte application,
                                                               7    Discovery has already expended significant time and money marketing and
                                                               8    promoting the upcoming launch of the Feature. Declaration of Donna D’Alessandro
                                                               9    (“D’Alessandro Decl.”), ¶¶3-4. The Feature will be airing on primetime, this
                                                               10   Sunday at 9 p.m. Eastern (6 p.m. Pacific), and is intended to anchor a new
GREENBERG GLUSKER FIELDS CLAMAN




                                                               11   Discovery Channel anthology series following various investigative explorations of
                                                               12   historical events and mysteries. Declaration of Laurie Goldberg (“Goldberg Decl.”),
                          2049 Century Park East, Suite 2600
                            Los Angeles, California 90067
       & MACHTINGER LLP




                                                               13   ¶¶2–3.
                                                               14            As a result of both the importance of the new series to Discovery’s brand and
                                                               15   the newsworthy nature of the documentary’s content, Discovery is promoting the
                                                               16   Feature through dozens of high-profile news outlets as well as its affiliate networks.
                                                               17   In the coming days before its debut, Discovery anticipates that the Feature will be
                                                               18   covered in major outlets like People Magazine, the Associated Press, TV Insider,
                                                               19   and dozens of other print media, online publications, radio programs, and podcasts.
                                                               20   Among other accolades and favorable reviews for the Feature, Discovery
                                                               21   understands that it will be featured in People Magazine’s coveted “People’s Picks,”
                                                               22   as one of a handful of television programs the magazine will be promoting.
                                                               23   Goldberg Decl., ¶4. This extensive media coverage is a one-time opportunity—If
                                                               24   the Feature is delayed indefinitely, Discovery will not get a second chance with the
                                                               25
                                                                    4
                                                                      Plaintiffs also make various assertions to the effect that an injunction is needed
                                                               26   because the Feature is “factually inaccurate or misleading” (TRO, Dkt. 8 at *25:19),
                                                                    contains information “falsely attributed” to others (TRO, Dkt. 8 at *11:19) and
                                                               27   “fail[s] to credit Plaintiffs’ appropriately” (TRO, Dkt. 8 at *29:25). Such claims—
                                                                    to the extent legally actionable at all—are manifestly compensable in damages and
                                                               28   cannot support a prior restraint.
                                                                                                                                    DISCOVERY’S OPPOSITION TO
                                                                    83891-00023/3869595.7                        12
                                                                                                                                         EX PARTE APPLICATION
                                              Case 2:20-cv-08837-SVW-MAA Document 14 Filed 09/29/20 Page 17 of 19 Page ID #:198



                                                               1    above outlets, and both the Feature and Discovery’s brand will suffer markedly as a
                                                               2    result. Goldberg Decl., ¶5.
                                                               3             Indeed, the particular timeslot in which Discovery intends to release this new
                                                               4    franchise is critical. Because the Feature is intended to anchor a new Discovery
                                                               5    Channel anthology series, Undiscovered, Discovery has scheduled it to debut in a
                                                               6    high-value time slot, immediately following the season finale of the hit franchise
                                                               7    Alaskan Bush People. D’Alessandro Decl., ¶3. If Discovery were forced to pull or
                                                               8    substitute out the Feature at the last minute (replacing it with a rerun or other lower-
                                                               9    value broadcast), this would lead to a significant drop in viewership (i.e., lower
                                                               10   ratings). This would also risk harming the brand to the extent that viewers were
GREENBERG GLUSKER FIELDS CLAMAN




                                                               11   expecting a new, significant premiere, only to instead find a rerun or “encore” of a
                                                               12   previous show. Discovery expects that viewership would decline that night by as
                          2049 Century Park East, Suite 2600
                            Los Angeles, California 90067
       & MACHTINGER LLP




                                                               13   much as 30–50% from the program leading into the 9 p.m. time slot. D’Alesandro
                                                               14   Decl, ¶5. These losses, while difficult to quantify, could likely be at least $100,000
                                                               15   if not substantially higher. Id. This is in addition to the cost of advertising for the
                                                               16   show, which is valued at approximately $4 million. Id at ¶4.
                                                               17            The Ninth Circuit has recognized that such losses from the delay of a
                                                               18   broadcast constitute a significant hardship militating against an injunction.
                                                               19   Playmakers LLC v. ESPN, Inc., 376 F.3d 894, 898 (9th Cir. 2004). There is no
                                                               20   sound reason to subject Discovery to this significant harm, particularly after
                                                               21   Plaintiffs waited for nearly nine months to assert their claims.
                                                               22            D.        The Public Interest Weighs Against the Injunction.
                                                               23            There is a “significant public interest in upholding free speech principles.”
                                                               24   Klein v. City of San Clemente, 584 F.3d 1196, 1208 (9th Cir. 2009) (internal
                                                               25   quotations omitted). Generally, “it is always in the public interest to prevent the
                                                               26   violation of a party’s constitutional rights.” Melendres v. Arpaio, 695 F.3d 990,
                                                               27   1002 (9th Cir. 2012) (internal quotations omitted). Given that Plaintiffs seek a
                                                               28   prior restraint on Discovery’s protected speech, there is a strong public interest in
                                                                                                                                    DISCOVERY’S OPPOSITION TO
                                                                    83891-00023/3869595.7                         13
                                                                                                                                         EX PARTE APPLICATION
                                              Case 2:20-cv-08837-SVW-MAA Document 14 Filed 09/29/20 Page 18 of 19 Page ID #:199



                                                               1    protecting Discovery’s constitutional rights that supports denial of the injunction.
                                                               2    Any minimal public interest in a commercial dispute between Plaintiffs and
                                                               3    Defendants is far outweighed by the public interest in Discovery’s protected
                                                               4    speech, particularly in the context of the dissemination of a documentary of
                                                               5    historical significance.
                                                               6             E.        If the Court Were to Grant an Injunction, Plaintiffs Must Post a
                                                               7                       Substantial Bond.
                                                               8             If the Court should decide to issue the extraordinary remedy of a prior
                                                               9    restraint on Discovery’s speech, Discovery requests that Plaintiffs be required to
                                                               10   post a bond in an amount no less than $500,000. See FRCP 65(c) (providing that
GREENBERG GLUSKER FIELDS CLAMAN




                                                               11   no preliminary injunction may be issued without requiring the party seeking the
                                                               12   injunction to first post security “in such sum as the court deems proper, for the
                          2049 Century Park East, Suite 2600
                            Los Angeles, California 90067
       & MACHTINGER LLP




                                                               13   payment of such costs and damages as may be incurred or suffered by any party
                                                               14   who is found to have been wrongfully enjoined or restrained”). Contrary to
                                                               15   Plaintiffs’ suggestion, “[t]he instances in which a bond may not be required are so
                                                               16   rare that the requirement is almost mandatory.” Frank’s GMC Truck Ctr., Inc. v.
                                                               17   Gen. Motors Corp., 847 F.2d 100, 103 (3d Cir. 1988).
                                                               18            The Feature is set to premiere during prime time—9:00 p.m. ET this Sunday,
                                                               19   October 4. Discovery has promoted this special as the kickoff to its new
                                                               20   documentary series, Undiscovered, which is to become a flagship of Discovery
                                                               21   Channel’s programming. Discovery has already expended significant sums
                                                               22   promoting the Feature, including advertising spend valued at or around $4 million,
                                                               23   and will lose substantial viewership and revenue if forced to preempt its
                                                               24   premiere. D’Alessandro Decl., ¶¶3–5. Under these circumstances, a bond of no
                                                               25   less than $500,000 is needed in the event a restraining order were improvidently
                                                               26   granted.
                                                               27
                                                               28
                                                                                                                                     DISCOVERY’S OPPOSITION TO
                                                                    83891-00023/3869595.7                          14
                                                                                                                                          EX PARTE APPLICATION
                                              Case 2:20-cv-08837-SVW-MAA Document 14 Filed 09/29/20 Page 19 of 19 Page ID #:200



                                                               1    V.       CONCLUSION
                                                               2             Plaintiffs’ requested relief is as extraordinary as it is unwarranted. It is
                                                               3    unconstitutional to issue a prior restraint on speech where the sole harm alleged is a
                                                               4    financial loss based on a desire to make a competing documentary. Even aside
                                                               5    from the constitutional deficiency of the request, the ex parte application utterly
                                                               6    fails to establish any likelihood of success on the merits against Discovery, fails to
                                                               7    identify any “irreparable” harm after Plaintiffs slept on their rights for months on
                                                               8    end, and fails to account for the significant hardship to Discovery and the public
                                                               9    interest. Plaintiffs’ request should be denied.
                                                               10
GREENBERG GLUSKER FIELDS CLAMAN




                                                               11   DATED: September 29, 2020                 GREENBERG GLUSKER FIELDS
                                                                                                              CLAMAN & MACHTINGER LLP
                                                               12
                          2049 Century Park East, Suite 2600
                            Los Angeles, California 90067
       & MACHTINGER LLP




                                                               13
                                                                                                              By:
                                                               14                                                   AARON J. MOSS (SBN 190625)
                                                                                                                    JOSHUA M. GELLER (SBN 295412)
                                                               15                                                   JILLIAN A. BERK (SBN 328439)
                                                                                                                    Attorneys for Defendant
                                                               16                                                   DISCOVERY COMMUNICATIONS,
                                                                                                                    LLC
                                                               17
                                                               18
                                                               19
                                                               20
                                                               21
                                                               22
                                                               23
                                                               24
                                                               25
                                                               26
                                                               27
                                                               28
                                                                                                                                    DISCOVERY’S OPPOSITION TO
                                                                    83891-00023/3869595.7                         15
                                                                                                                                         EX PARTE APPLICATION
